Title: From Thomas Jefferson to John Trumbull, 10 September 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Sep. 10. 1788.
          
          Your favors of the 2d. and 6th. inst. are duly received. You conjectured rightly that by ‘vallons’ I meant festoon curtains. The term is well understood by the upholsterers. The Venetian blind and large backlight to let up and down are essential in a hot climate. I would desire no Imperial, and only one trunk, and that to go behind. Brass harness for four horses. These are for country use, and best for that. I have plated harness for the city use. I would wish the brass harness to be plain, and substantially good. Neither cypher nor crest on them. The pictures are received in good condition, and Mr. Short’s books also. I am really pained at your having so much trouble with this, ‘sed dabit deus his quoque finem.’ I write all the news to Mr. Cutting who will tell it to you. Say every thing soft and affectionate for me to Mrs. Cosway and Mrs. Church. They are a countervail to you for the want of a sun. Adieu. Your’s affectionately,
          
            Th: Jefferson
          
        